 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HENRY Z. CARBAJAL III
   DAVID L. GAPPA
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6 Attorneys for the
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              CASE NO. 1:18-CR-00056 LJO-SKO
12                                 Plaintiff,               STIPULATION TO CONTINUE
                                                            SENTENCING
13   v.
                                                            DATE:       May 1, 2020
14   JESUS JAVIER HERNANDEZ HERRERA,                        TIME:       8:30 a.m.
                                                            JUDGE:      Hon. Dale A. Drozd
15                                 Defendant.
16

17                                              STIPULATION
18          The United States of America, by and through its counsel of record, and defendant, by and
19
     through his counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for sentencing on January 27, 2020 at 8:30 a.m.
21
            2.      By this stipulation, the parties move to continue sentencing for defendant until May
22

23 1, 2020 at 8:30 a.m.

24          3.      The parties request the continuance so that defendant Hernandez Herrera has

25 adequate time and opportunity to fulfill all of his obligations pursuant to his plea agreement. The
26 parties therefore stipulate and request that the current date set for sentencing be vacated and that the

27
     matter be re-set for sentencing on May 1, 2020, at 8:30 a.m.
28
                                                        1
29

30
            4.      The parties further stipulate and request that the deadlines set for informal objections
 1
     to the Probation Office and formal objections to the Court be reset in accordance with the continued
 2

 3 sentencing date.

 4 IT IS SO STIPULATED.

 5

 6 DATED:           January 17, 2020
 7
                                           /s/ Henry Z. Carbajal III
 8                                         HENRY Z. CARBAJAL III
                                           Assistant United States Attorney
 9

10 DATED:           January 17, 2020
11
                                           /s/Monica Bermudez
12                                         MONICA BERMUDEZ
                                           Counsel for Defendant
13                                         JESUS JAVIER HERNANDEZ HERRERA
14

15                                                ORDER
16
            IT IS SO FOUND
17
     IT IS SO ORDERED.
18

19      Dated:     January 21, 2020                         /s/ Lawrence J. O’Neill _____
                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25
26

27

28
                                                        2
29

30
